Title: To Thomas Jefferson from Abbé Morellet, [12 August 1786]
From: Morellet, Abbé
To: Jefferson, Thomas



Monsieur
ce samedi [12 Aug. 1786]

Rien n’est plus juste et plus raisonnable que ce que vous me mandes au sujet de la carte. Ce que je vous ai ecrit à ce sujet n’etoit que dans la supposition que vous n’eussies aucun autre usage à faire de la carte que pour une edition francoise mais puisque vous faites imprimer votre ouvrage en anglois soit à londres soit à paris il faut bien que la planche fournisse aux deux editions et que vous vous la reservies. Je reconnois aussi dans les facilités que vous voules bien donner à mon libraire toute votre bonté. J’aurai l’honneur d’aller vous en remercier incessamment, agrées mes très respectueuses civilités.

L’abbé Morellet

